LAW OFFICES

CUNLIFFE & COOK

210 Archbishop Flores St., Ste. 200
Hagatifia, GU 96910-5189
Telephone: (671) 472-1824
Telefax: (671) 472-2422

Attorneys for: Defendant

IN THE DISTRICT COURT OF GUAM

UNITED STATES OF AMERICA, ) CRIMINAL CASE NO. 21-00015
)
Plaintiff. )
VS. ) MOTION TO WITHDRAW
) AS COUNSEL
SALLY CRUZ ROBERTO, )
)
Defendant. )
)

 

COMES NOW, Counsel, Jeffrey A. Moots, pursuant to ABA Model Rules of
Professional Conduct, Rules 1.9(a) and 1.18(a & b) moves the Court for an order allowing
counsel to withdraw and appoint new trial counsel for Defendant Roberto. Following the receipt
of the discovery, Counsel ran conflicts check of names contained in the discovery. The record
search indicates that on September 4, 2019, Counsel met with Teresa Pereda for approximately
one hour. Ms. Pereda is alleged to be a co-conspirator of Defendant Roberto. Counsel has no
file or independent recollection of the meeting with Ms. Pereda which most likely indicates the
meeting was to discuss possible representation. Pursuant to Model Rule 1.18(b), even if no
formal attorney client relationship ensues, the attorney must still comply with Rule 1.9 before

any representation of another party in a related manner.
Rule 1.9(b) allows for the former client, or in the present case, the former prospective
client, to give written consent to waive the potential conflict. Currently, Ms. Pereda is
represented by the Federal Public Defender’s Office. Counsel contacted Ms. Pereda’s current
counsel asking that they inform Ms. Pereda of the conflict and discuss with her the possibility of
waving the conflict. On August 16, 2021, Counsel was informed that Ms. Pereda declined to
waive the potential conflict.

Following receipt of the information that Ms. Pereda declined to waive the conflict,
counsel informed Defendant Roberto of the need to withdraw. Defendant Roberto was further
told that a motion to withdraw would be filed with the court seeking new counsel to represent
her.

Based on the above representation, Counsel for Defendant Roberto respectfully moves
the court for an order allowing him to withdraw and appoint new counsel to represent Defendant
Roberto in this matter.

Af
Respectfully submitted this / @ 7 day of August, 2021.

CUNLIFFE & COOK
A Professional Corporation

 
